DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species A, figs. 3-9, claims 1, 2, 4-6, 9 and 10, in the reply filed on 4/15/22 is acknowledged.
Claims 3, 7-8 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al., US Publication No. 2016/0343647 A1.

Kai anticipates:
1. A semiconductor device, comprising (see figs. 1-2 and fig. 5): 
	a circuit pattern (22); 
	a contact part (10) having a cylindrical through-hole formed therein, and having first and second opening ends opposite to each other, the second opening end being joined to the circuit pattern; and 
	an external connection terminal (25) having 
	a prismatic main body portion (e.g. middle portions of terminal 25 is a main body portion and fig. 2C-2D shows terminal 25 is a prism), and 
	first (e.g. top portion of 25) and second end portions (e.g. bottom portion of 25), the second end portion being inserted into the through-hole (10) from the first opening end of the contact part, wherein 
	the main body portion of the external connection terminal (25) has an insertion prevented portion (e.g. tapered bottom portion of 25) formed thereon, and 
	the contact part (10) includes an insertion preventing portion (5) formed on an inner circumferential surface of the through-hole, the insertion preventing portion (5) being so positioned as to be substantially downstream, with respect to an insertion direction, from the main body portion of the external connection terminal (25) inserted into the through-hole, the insertion direction being a direction from the first end portion (e.g. top portion of 25) to the second end portion (e.g. bottom portion of 25) of the external connection terminal.  See Kai at para. [0001] – [0105], figs. 1-15.

2. The semiconductor device according to claim 1, wherein the insertion prevented portion (e.g. tapered bottom portion of 25) is a tapered surface formed at the second end portion of the external connection terminal, the tapered surface being a side surface of the external connection terminal (25) of which a diameter decreases toward the circuit pattern (22), fig. 2C.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4, 5, 6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai, as applied to claim 1 above, in further view of Tsukada et al., US Publication No. 2011/0121450 A1 and Lo et al., US Publication No. 2012/0320545 A1.

Regarding claim 4:
Kai teaches all the limitations of claim 1 above, and further teaches:
	the contact part (10) further includes an extraction preventing portion (41) formed on the inner circumferential surface of the through-hole, fig. 5.
	
	Kai teaches the prismatic main body has a quadrilateral shape in fig. 2D.
	Kai does not expressly teach:
	the prismatic main body portion has a plurality of outer surfaces and a plurality of edges each between two of the outer surfaces, 
	In an analogous art, Tsukada teaches an external connection terminal (40 in fig. 12; also see fig. 9) can have a shape of a quadrilateral in fig. 13A or alternative, equivalent shapes in figs. 13B-15C.
	In fig. 15C, Tsukada teaches a shape where the prismatic main body portion (e.g. of terminal 40 in fig. 12) has a plurality of outer surfaces (e.g. four outer surfaces) and a plurality of edges (e.g. concave edges) each between two of the outer surfaces.  See Tsukada at para. [0105] – [0109].
	Tsukada shows that the shapes in figs. 13A-15C can be considered equivalent shapes known in the art for an external connection terminal.  Therefore, because these shapes were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Kai’s quadrilateral shape for a shape shown in Tsukada’s fig. 15C.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.

	Kai does not expressly teach:
	the external connection terminal further includes an extraction prevented portion formed on the outer surfaces of the main body portion, 
	the extraction prevented portion is apart and upstream from the insertion prevented portion in the insertion direction, and 

	In an analogous art, Lo teaches:
	(see fig. 3) an external connection terminal (114) further includes an extraction prevented portion (116) …
	the extraction prevented portion (116) is apart and upstream from the insertion prevented portion (e.g. tapered portion of 114) in the insertion direction.  See Lo at para. [0090] – [0113]. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Kai with Lo to form an extraction prevented portion formed on the outer surfaces of the main body portion because Lo teaches when the external connection terminal passes through the contact part, the extraction prevented portion “…deform themselves, thus ensuring mechanical blocking…resulting in a gas-tight electrical connection”.   See Lo at para. [0107].
	
	One of ordinary skill in the art modifying the teachings of Kai with Lo would from “the extraction preventing portion (e.g. 41 of Kai in fig. 5) is upstream from the extraction prevented portion (e.g. 116 of Lo in fig. 3) of the main body portion inserted into the through-hole, with respect to the insertion direction” because Kai’s extraction preventing portion (e.g. 41 in fig. 5)
Is located near the opening/first end portion of the contact part; and Lo’s extraction prevented portion (116 in fig. 3) is located near the middle of the contact part.

	Regarding claim 5:
	Kai further teaches:
5. The semiconductor device according to claim 4, wherein 
	(see fig. 5) the insertion preventing portion (5) is a first protrusion that protrudes from the inner circumferential surface of the through-hole of the contact part (10), 
	the extraction preventing portion (41) is a second protrusion that protrudes from the inner circumferential surface of the through-hole of the contact part (10), and 
	an inner diameter of the insertion preventing portion (5) is less than or equal to an inner diameter of the extraction preventing portion (41), para. [0075] – [0078].

	Regarding claim 6:
	Tsukada further teaches:
6. The semiconductor device according to claim 4, wherein 
	(see fig. 15c) two of the plurality of edges (e.g. concave edges) are opposite to each other across the main body portion in a diameter direction of the through-hole, para. [0108].

	Lo further teaches:
	(see fig. 3) the extraction prevented portion (116) includes a plurality of thick portions (e.g. widest portion 116) that are formed apart and upstream from the second end portion (e.g. bottom portion) in the insertion direction of the external connection terminal (114), 
	
	One of ordinary skill in the art modifying the teachings of Kai with Lo and Tsukada would form:
	the plurality of thick portions (e.g. modified to add widest portion 116 of Lo fig. 3) protruding outward from the main body portion (e.g. of 25 in Kai’s fig. 2C), two of the thick portions being opposite to each other across the main body portion in the diameter direction; and 
	in a sectional view of the external connection terminal (e.g. 25 in Kai’s fig. 2c) in perpendicular to the insertion direction, a largest distance between said two thick portions (e.g. widest portion 116 of Lo fig. 3) is greater than a distance between said two opposite edges (e.g. modified by Tsukada’s fig. 15C to have convex opposite edges) in the diameter direction.

	Regarding claim 9:
	One of ordinary skill in the art modifying the teachings of Kai with Lo and Tsukada would form:

9. The semiconductor device according to claim 6, wherein in the sectional view of the external connection terminal (e.g. 25 in Kai’s fig. 2c), the thick portions (e.g. modified to add widest portion 116 of Lo fig. 3) respectively protrude outward from said two opposite edges (e.g. modified by Tsukada’s fig. 15C to have convex opposite edges),

	Regarding claim 10:
	Kai further teaches:
10. The semiconductor device according to claim 6, wherein 
	the inner diameter of the through-hole of the contact part (10) is greater than an inner diameter of the extraction preventing portion (41), 
	the inner diameter of the extraction preventing portion (41) is greater than or equal to the distance between said two opposite edges of the main body portion (of 25), fig. 5.

	Lo further teaches:
	(see fig. 3) the largest distance between said two opposite thick portions (e.g. widest portion 116) is greater than or equal to an inner diameter of the through-hole of the contact part (e.g. The distance between opposite thick portions is greater than or equal to inner dimeter of through hole as shown in fig. 2B.  Also see disclosure the thick portions achieve press-fitting at para. [0107],), 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kai with the teachings of Tsukada because providing more than one shape for the external terminal connection enables greater flexibility in semiconductor manufacturing.  
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kai with the teachings of Lo to form an extraction prevented portion formed on the outer surfaces of the main body portion because Lo teaches when the external connection terminal passes through the contact part, the extraction prevented portion “…deform themselves, thus ensuring mechanical blocking…resulting in a gas-tight electrical connection”.   See Lo at para. [0107].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
5 July 2022